Section 904 of the Charter of the City of New York (L. 1901, ch. 466, as amd. [formerly § 895]) prescribes the form of an application for correction of an assessment as follows: "Such application shall be made in writing and shall specify clearly the objection thereto and the grounds for such objection * * *." This provision, we think, would naturally be read as a direction complete in itself and not as intended to be supplemented by the provisions of section 27 Tax of the Tax Law (Cons. Laws, ch. 60) requiring that complaints in relation to assessments should be made under oath. (Cf. People ex rel. New York Water ServiceCorp. v. Hennessey, 265 N.Y. 609; People ex rel. AmericanSugar Refining Co. v. Sexton, 274 N.Y. 304.)
Relator's application for correction of the assessment complied with the foregoing charter provisions and was sufficient without verification thereof.
The orders should be reversed, with costs in all courts, and the matter remitted to the Special Term for a determination of the merits.
CRANE, Ch. J., LEHMAN, LOUGHRAN and FINCH, JJ., concur; HUBBS and RIPPEY, JJ., dissent; O'BRIEN, J., taking no part.
Orders reversed, etc. *Page 557